TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00533-CV



                                   Clifford Zeifman, Appellant

                                                   v.

                                  Sheryl Diane Michels, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. 56385, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                              CONCURRING OPINION


               I concur in the judgment only. I cannot agree with the majority that, on this record,

there is legally insufficient evidence of material and substantial change in circumstances of the child.

However, the record, and our scope of review in the absence of the fact findings Zeifman requested,

compel me to conclude that the district court abused its discretion in modifying the decree to give

Michels sole power to make A.A.’s educational decisions.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: August 4, 2006